DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16, 19, 20, 29, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Piron et al (US 20150351860) in view of Malackowski et al (US 20150374446)

Regarding claim 16, Piron discloses a computer implemented method for determining a configuration of a medical robotic arm (sec 0048, 0052; figs. 1&2), wherein the configuration comprises a pose of the robotic arm and a position of a base of the robotic arm (configuration or locations of arm include the base of the arm, which base is where the arm is located or where the arm is placed i.e. articulated arm 219 is attached to a point, etc; figs. 1&2; sec 0048, 0052-0056, 0098; the claimed base is taught in applicant’s teachings sec 0002) the method executed by one or more processors and comprising the steps of:
acquiring, by one or more of the processors, treatment information data representing information about the treatment to be performed by use of the robotic arm (using intraoperative imaging techniques to acquire and register treatment information data e.g. MRI scans, US scans, CT, PET scans, probe-base imaging, optical imaging remote scanning, etc associated with and for the treatment of different types or classes of diseases such as tumor, cancer, etc; acquiring tracking data and navigation data associated with and for the treatment of different types or classes of diseases such as tumor, cancer, etc; sec 0066, 0068, 0075-0077, 0088), wherein the treatment information includes information regarding a disease to be treated (stroke, brain, neurodegenerative disease, tumor; cancer; sec 00043, 0066, 0068, 0075, 0088);
the disease to be treated within the treatment information data identified as a classification (cancer is a classification of a diseases having an abnormal cell growth, a tumor is a classification of a swelling disease, etc; sec 00043, 0066, 0068, 0075, 0088);
acquiring, by one or more of the processors, patient position data representing the position of the patient to be treated (The position of the patient is acquired using MRI, CT, PET scans, etc.  The acquired patient position in the scans are then fed to the navigation system to confirm the patient position; acquiring also implies registration of the patient position into a coordinate frame of the image of the patient in the scans; sec 0066-0067, 0080, 0124, 0139); and
calculating, by one or more of the processors (sec 0107, 0108), the configuration of the medical robotic arm from the treatment information data and the patient position data (configuration of surgical tools includes arms since tools are attached to arms; sec 0098, 0100-0103, 0106, 0125, 0127, 0130).
Piron (sec 0058, 0059, 0117, 0128, 0130, 0133) during pre-operative activities to prepare and import data about a surgical plan teaches of associating diseases to be treated with positions or regions within a patient’s body; however, Piron did not particular recite the claimed, “database…….”.  But Malackowski teaches of a computer implemented method for determining a configuration of a medical robotic arm (manipulator 50; sec 0056, 0060, 0062, 0114; figs. 2, 3, 12), wherein the configuration comprises a pose of the robotic arm and a position of a base (MNPL; fig. 12, sec 0069, 0114) of the robotic arm (manipulator 50; sec 0056, 0060, 0062, 0114; figs. 2, 3, 12), the method executed by one or more processors, the method comprising:
acquiring, by one or more of the processors, treatment information data representing information about the treatment to be performed by use of the robotic arm (the position or region within a patient’s body corresponding to a disease to be treated is shown as pre-operative images representing information about a treatment to be performed by use of a robotic arm. These images may be based on MRI scans, radiological scans or computed tomography (CT) scans of the surgical site, sec 0118; These pre-operative images are mapped to the bone coordinate system BONE, the pose of the BONE coordinate system is known as BTRK and it is stored in a database such as a memory, sec 0119; these pre-operative images are stored in the memory, retrieved, and in conjunction with navigation data inputted into a boundary generator to perform treatment using a robotic arm i.e. surgery; sec 0125, 0126, 0128, 0129, 0130), wherein the treatment information includes information regarding a disease to be treated (MRI, CT scans in sec 0125, 0126, 0128, 0129, 0130 of Malackowski are well known for spotting diseases such as cancer, tumors, heart disease, emphysema, etc, they are used by doctors to guide treatment plans and procedure, such as biopsies, surgeries, and radiation therapy; therefore it would be obvious to one having ordinary skill in the art that treatment information such as MRI, CT scans includes information regarding a disease to be treated);
retrieving from a database which associates diseases to be treated with positions or regions within a patient’s body, a position or region within a patient’s body corresponding to the disease to be treated (the position or region within a patient’s body corresponding to the disease to be treated is shown as pre-operative images of the location of the site on the patient at which the procedures are performed. These images may be based on MRI scans, radiological scans or computed tomography (CT) scans of the surgical site, sec 0118; These pre-operative images are mapped to the bone coordinate system BONE, the pose of the BONE coordinate system is known as BTRK and it is stored in a database such as a memory, sec 0119; these pre-operative images now mapped to the bone coordinate are stored in the memory, retrieved and in conjunction with navigation data inputted into a boundary generator to perform surgery, sec 0125, 0126, 0128, 0129, 0130; i.e. in sec 0119 the pre-op images of the location are mapped and fixed to the bone coordinate are stored in a memory, thus the memory is a database that associates diseases to be treated with positions or regions within a patient’s body; In sec 0125, 0126, 0128, 0129, 0130 these pre-op images that are stored in a database are input into a boundary generator implying that the pre-op images mapped and to the bone coordinate system are retrieved from the database and fed into the boundary generator; in addition sec 0128 discuss retrieving data that precisely describes an implant that is to be actually fitted into a patient from a memory stick i.e. database; the term, precise indicates the portion or region of the body where the disease is located where the implant it to be put);
retrieving a model by the at least one processor which describes the robotic arm in terms of possible joint positions (sec 0062, 0063, 0064, 0066, 0067, 0089, 0123, 0129, 0130);
acquiring, by one or more of the processors, patient position data representing the position of the patient to be treated (in Malackowski data representing position of the patient is acquired by surgical navigation system 210 monitoring the position of the patient and determines the position of the surgical instrument relative to the patient position, sec 0004, 0010, 0011, 0064; the navigation system also calculates i.e. acquire data representing the patient position boundary 0066; the tissue to be removed and the tissue that remains constitute data representing a patient position., sec 0125, 0126, 0128, 0129, 0130); and
calculating, by one or more of the processors:
the configuration that the medical robotic arm shall assume (sec 0067) from the position or region within the patient’s body corresponding to and based upon the disease to be treated in the treatment information data (sec 0062, 0063, 0064, 0066, 0067, 0089, 0123, 0129, 0130; MRI, CT scans in Malackowski are well known for spotting regions in the body affected by diseases such as cancer, tumors, heart disease, emphysema, etc, they are used by doctors to guide treatment plans and procedure, such as biopsies, surgeries, and radiation therapy; therefore it would be obvious to one having ordinary skill in the art that treatment information such as MRI, CT scans includes information regarding a disease to be treated; the configuration of the robotic arm is computed such that the configuration of the arm does not cross the boundary of the position or region of diseases within the patient’s body; sec 0062, 0064, 0066, 0067), 
the patient position data and the model which describes the robotic arm (sec 0062, 0063, 0064, 0066, 0067, 0089, 0123, 0129, 0130) such that the configuration is a starting point from which all poses of the robotic arm required during the treatment can be reached (similar to applicant’s publication at sec 0034, Malackowski figs. 15a-c shows a starting point from which all poses of the robotic arm required during the treatment can be reached, i.e. in the figures 15a-c, a starting point from where many, many different poses of the robotic arm can be reach during treatment;  sec 0101, 0114, 0131-136), 
wherein calculating the configuration includes ensuring positions to be reached by the free end of the robotic arm include the positions or regions within the patient’s body corresponding to the disease to be treated (sec 0130, the tool path generator 234 and boundary generator 232 calculate the configuration of the medical robotic arm to ensure that  positions to be reached by the free end of the robotic arm include the positions or regions within the patient’s body corresponding to the disease to be treated, figs. 15), and further includes determining the position of the base (sec 0069, 0124; the position of the base is on an axis that extends ninety degrees from the shoulders 67, 69), wherein the base is movable (sec 0068; figs. 1-3 teach a wheel mounted frame; therefore it would be obvious to one having ordinary skill in the art that the base is movable); and
providing, by the at least one processor control signals to a controller of the robotic arm based upon the calculated configuration allowing the robotic arm to assume a pose defined by the calculated configuration (sec 0062, 0063, 0064, 0066, 0067, 0089, 0123, 0129, 0130).
of the location of the site on the patient at which the procedures are performed, wherein the stored pre-operative images are preserved in a memory, retrieved, and reused with a navigation system to generate data that provides a relatively precise indication of the surgical instrument relative to the location of the patient against which the instrument is applied (Malackowski, sec 0004, 0005, 0119, 0125).
Regarding claim 19, Piron discloses the method of claim 16, further comprising the step of acquiring constraint information data, by one or more of the processors, representing at least one of people data describing persons involved in the treatment, equipment data describing equipment used for the treatment (MRI devices, sec 0066; CT scanners, sec 0075, 0080 ) other than the robotic arm, room data describing the room in which the treatment is performed (sec 0124), robot data describing properties of the robotic arm (robot arm has connected link that in some cases are parallel, sec 0063; MRI imaging probe, sec 0139) and the step of transforming, by one or more of the processors, the constraint information data into spatial constraint data (sec 0068 -0074. 0080) representing spatial constraints for the configuration of the robotic arm, wherein the calculation of the configuration is further based on the spatial constraint data (sec 0098, 0100-0103, 0106).
In addition, Malackowski also teaches:
 a step of acquiring constraint information data, by one or more of the processors, representing at least one of people data describing persons (forces, applied by surgeons, practitioners, sec 0066, surgeon’s settings for boundary of tissue and energy applicator and for positioning implant; sec  0126)  involved in the treatment, equipment data describing equipment MRI devices, CT scanners, bone tracker, tool tracker, sec 0118, 0119; map of shape of implant; sec 0125 ) other than the robotic arm, room data describing the room in which the treatment is performed, robot data describing properties of the robotic arm (e.g. robotic arm is a manipulator whose coordinate system corresponds to the coordinate system of a tool tracker system, sec 0116, 0120; the robot arm pose are determined, fixed relative to coordinates of other robot systems and stored in a memory integral with the effector, energy applicator, tool, etc; sec 0122, 0125, 0140, 0141, 0142); and 
the step of transforming, by one or more of the processors, the constraint information data into spatial constraint data representing spatial constraints for the configuration of the robotic arm (as spatial constraint data, there is mapping of each coordinate system relative to one another using a rotation matrix to define a relation of one coordinate system with another coordinate system, sec 0116, 0120, 0145; also the coordinate system belonging to each of a tool, an energy applicator, an end effector pose, etc are determined, fixed relative to each other and stored in a memory integral with the effector, energy applicator, tool, etc; sec 0066, 0067, 0069, 0120, 0122, 0125, 0140, 0141, 0142; also as spatial constraint data, the Boundary generator generates a map or transforms into a map a practitioner's settings indicating settings for a boundary of tissue to be removed to which the energy applicator is applied, and a region where implant should be positioned; sec 0126, 0127, 0128, 0129, 0130), wherein the calculation of the configuration is further based on the spatial constraint data (special data such as coordinates; sec 0066, 0067, 0069, 0116, 0120, 0122, 0125, 0140, 0141, 0142).
Regarding claim 20, Malackowski teaches the method of claim 19, wherein transforming the constraint information data involves retrieving, by one or more of the processors, the spatial constraint data corresponding to the constraint information data from a database (as spatial constrain data the boundary generator generates a map or transforms into a map a practitioner's settings indicating settings for boundary of tissue to be removed to which the  energy applicator is applied and a region where implant should be positioned, sec 0126, 0127, 0128, 0129, 0130; the map which is the spatial constraint data is stored in a data base; sec 0140, 0141 and also is retrieved from the database by a logger by generating an image on a display sec 0142).
Regarding claim 29, Piron discloses at least one or more non-transitory computer storage medium storing instructions, the instructions comprising:
a plurality of instructions (sec 0066-0078, 0080-0085, 0124, 0125, 0139-0140) which, when executed by one or more processors, causes at least one of the processors to:
acquire, by one or more of the processors, treatment information data representing information about the treatment to be performed by use of the robotic arm (using intraoperative imaging techniques to acquire and register treatment information data e.g. MRI scans, US scans, CT, PET scans, probe-base imaging, optical imaging remote scanning, etc associated with and for the treatment of different types or classes of diseases such as tumor, cancer, etc; acquiring tracking data and navigation data associated with and for the treatment of different types or classes of diseases such as tumor, cancer, etc; sec 0066, 0068, 0075-0077, 0088), wherein the treatment information includes information regarding a disease to be treated (stroke, brain, neurodegenerative disease, tumor; cancer; sec 00043, 0066, 0068, 0075, 0088, 0117, );
the disease to be treated within the treatment information data identified as a classification (cancer is a classification of a diseases having an abnormal cell growth, a tumor is a classification of a swelling disease, etc; sec 00043, 0066, 0068, 0075, 0088); 
The position of the patient is acquired using MRI, CT, PET scans, etc.  The acquired patient position in the scans are then fed to the navigation system to confirm the patient position; acquiring also implies registration of the patient position into a coordinate frame of the image of the patient in the scans; sec 0066-0067, 0080, 0124, 0139); and
calculate, by one or more of the processors (sec 0107, 0108), the configuration of the medical robotic arm from the treatment information data and the patient position data (configuration of surgical tools includes arms since tools are attached to arms; sec 0098, 0100-0103, 0106, 0125, 0127, 0130).
Piron (sec 0058, 0059, 0117, 0128, 0130, 0133) during pre-operative activities to prepare and import data about a surgical plan teaches of associating diseases to be treated with positions or regions within a patient’s body; however, Piron did not particular recite the claimed, “database…….”.  But Malackowski teaches of at least one or more non-transitory computer storage medium storing instructions, the instructions comprising:
a plurality of instructions (sec 0123-0134) which, when executed by one or more processors, causes at least one of the processors to:
acquire, by one or more of the processors, treatment information data representing information about the treatment to be performed by use of the robotic arm (the position or region within a patient’s body corresponding to a disease to be treated is shown as pre-operative images representing information about a treatment to be performed by use of a robotic arm. These images may be based on MRI scans, radiological scans or computed tomography (CT) scans of the surgical site, sec 0118; These pre-operative images are mapped to the bone coordinate system BONE, the pose of the BONE coordinate system is known as BTRK and it is stored in a database such as a memory, sec 0119; these pre-operative images are stored in the memory, retrieved, and in conjunction with navigation data inputted into a boundary generator to perform treatment using a robotic arm i.e. surgery; sec 0125, 0126, 0128, 0129, 0130), wherein the treatment information includes information regarding a disease to be treated (MRI, CT scans in sec 0125, 0126, 0128, 0129, 0130 of Malackowski are well known for spotting diseases such as cancer, tumors, heart disease, emphysema, etc, they are used by doctors to guide treatment plans and procedure, such as biopsies, surgeries, and radiation therapy; therefore it would be obvious to one having ordinary skill in the art that treatment information such as MRI, CT scans includes information regarding a disease to be treated);
the disease to be treated within the treatment information data identified as a classification (cancer is a classification of a diseases having an abnormal cell growth, a tumor is a classification of a swelling disease, etc; sec 00043, 0066, 0068, 0075, 0088);
retrieve from a database which associates diseases to be treated with positions or regions within a patient’s body, a position or region within a patient’s body corresponding to the disease to be treated (the position or region within a patient’s body corresponding to the disease to be treated is shown as pre-operative images of the location of the site on the patient at which the procedures are performed. These images may be based on MRI scans, radiological scans or computed tomography (CT) scans of the surgical site, sec 0118; These pre-operative images are mapped to the bone coordinate system BONE, the pose of the BONE coordinate system is known as BTRK and it is stored in a database such as a memory, sec 0119; these pre-operative images of the site are stored in the memory, retrieved and in conjunction with navigation data inputted into a boundary generator to perform surgery; sec 0125, 0126, 0128, 0129, 0130);

acquiring, by one or more of the processors, patient position data representing the position of the patient to be treated (in Malackowski data representing position of the patient is acquired by surgical navigation system 210 monitoring the position of the patient and determines the position of the surgical instrument relative to the patient position, sec 0004, 0010, 0011, 0064; the navigation system also calculates i.e. acquire data representing the patient position boundary 0066; the tissue to be removed and the tissue that remains constitute data representing a patient position., sec 0125, 0126, 0128, 0129, 0130); and
calculate, by one or more of the processors:
the configuration that the medical robotic arm shall assume (sec 0067) the position or region within the patient’s body corresponding to and based upon the disease to be treated in the treatment information data (sec 0062, 0063, 0064, 0066, 0067, 0089, 0123, 0129, 0130; MRI, CT scans in Malackowski are well known for spotting regions in the body affected by diseases such as cancer, tumors, heart disease, emphysema, etc, they are used by doctors to guide treatment plans and procedure, such as biopsies, surgeries, and radiation therapy; therefore it would be obvious to one having ordinary skill in the art that treatment information such as MRI, CT scans includes information regarding a disease to be treated; the configuration of the robotic arm is computed such that the configuration of the arm does not cross the boundary of the position or region of diseases within the patient’s body; sec 0062, 0064, 0066, 0067), 
the patient position data and the model which describes the robotic arm (sec 0062, 0063, 0064, 0066, 0067, 0089, 0123, 0129, 0130) such that the configuration is a starting point from which all poses of the robotic arm required during the treatment can be reached (similar to applicant’s publication at sec 0034, Malackowski figs. 15a-c shows a starting point from which all poses of the robotic arm required during the treatment can be reached, i.e. in the figures 15a-c, a starting point from where many, many different poses of the robotic arm can be reach during treatment;  sec 0101, 0114, 0131-136), 
wherein calculating the configuration includes ensuring positions to be reached by the free end of the robotic arm include the positions or regions within the patient’s body corresponding to the disease to be treated (sec 0130, the tool path generator 234 and boundary generator 232 calculate the configuration of the medical robotic arm to ensure that  positions to be reached by the free end of the robotic arm include the positions or regions within the patient’s body corresponding to the disease to be treated, figs. 15), and further includes determining the position of the base (sec 0069, 0124; the position of the base is on an axis that extends ninety degrees from the shoulders 67, 69), wherein the base is movable (sec 0068; figs. 1-3 teach a wheel mounted frame; therefore it would be obvious to one having ordinary skill in the art that the base is movable); and
provide, by the at least one processor control signals to a controller of the robotic arm based upon the calculated configuration allowing the robotic arm to assume a pose defined by the calculated configuration (sec 0062, 0063, 0064, 0066, 0067, 0089, 0123, 0129, 0130).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Piron as taught by Malackowski for the purpose of generating and storing pre-operative images of the location of the site on the patient at which the procedures are performed, wherein the stored pre-operative images are preserved in a memory, retrieved, and reused with a navigation system to generate data that provides a relatively precise indication of the surgical instrument relative to the location of the patient against which the instrument is applied (Malackowski, sec 0004, 0005, 0119, 0125).
Regarding claim 30, Piron discloses a system for determining a configuration of a medical robotic arm (sec 0048, 0052; figs. 1&2), wherein the configuration comprises a pose of the robotic arm and a position of a base of the robotic arm (configuration or locations of arm include the base of the arm; figs. 1&2;sec 0048, 0052-0056; tool central axis is base of tool, 0098), comprising;
a memory (sec 0066-0078, 0080-0085, 0124, 0125, 0139-0140) storing instructions;
one or more processors executing the instructions causing the one or more processors to:
acquire, by one or more of the processors, treatment information data representing information about the treatment to be performed by use of the robotic arm (using intraoperative imaging techniques to acquire and register treatment information data e.g. MRI scans, US scans, CT, PET scans, probe-base imaging, optical imaging remote scanning, etc associated with and for the treatment of different types or classes of diseases such as tumor, cancer, etc; acquiring tracking data and navigation data associated with and for the treatment of different types or classes of diseases such as tumor, cancer, etc; sec 0066, 0068, 0075-0077, 0088), wherein the treatment information includes information regarding a disease to be treated (stroke, brain, neurodegenerative disease, tumor; cancer; sec 00043, 0066, 0068, 0075, 0088);
the disease to be treated within the treatment information data identified as a classification (cancer is a classification of a diseases having an abnormal cell growth, a tumor is a classification of a swelling disease, etc; sec 00043, 0066, 0068, 0075, 0088); 
acquiring, by one or more of the processors, patient position data representing the position of the patient to be treated (The position of the patient is acquired using MRI, CT, PET scans, etc.  The acquired patient position in the scans are then fed to the navigation system to confirm the patient position; acquiring also implies registration of the patient position into a coordinate frame of the image of the patient in the scans; sec 0066-0067, 0080, 0124, 0139); and
calculate, by one or more of the processors (sec 0107, 0108), the configuration of the medical robotic arm from the treatment information data and the patient position data (configuration of surgical tools includes arms since tools are attached to arms; sec 0098, 0100-0103, 0106, 0125, 0127, 0130).
Piron (sec 0058, 0059, 0117, 0128, 0130, 0133) during pre-operative activities to prepare and import data about a surgical plan teaches of associating diseases to be treated with positions or regions within a patient’s body; however, Piron did not particular recite the claimed, “database…….”.  But Malackowski teaches of a system for determining a configuration of a medical robotic arm (manipulator 50; sec 0056, 0060, 0062, 0114; figs. 2, 3, 12), wherein the configuration comprises a pose of the robotic arm and a position of a base (MNPL; fig. 12, sec 0069, 0114) of the robotic arm (manipulator 50; sec 0056, 0060, 0062, 0114; figs. 2, 3, 12), the system comprising:
one or more processors (controllers 124, 132, 218, etc; sec  0095, 0119) executing instructions causing the one or more processors to:
acquire, by one or more of the processors, treatment information data representing information about the treatment to be performed by use of the robotic arm (the position or region within a patient’s body corresponding to a disease to be treated is shown as pre-operative images representing information about a treatment to be performed by use of a robotic arm. These images may be based on MRI scans, radiological scans or computed tomography (CT) scans of the surgical site, sec 0118; These pre-operative images are mapped to the bone coordinate system BONE, the pose of the BONE coordinate system is known as BTRK and it is stored in a database such as a memory, sec 0119; these pre-operative images are stored in the memory, retrieved, and in conjunction with navigation data inputted into a boundary generator to perform treatment using a robotic arm i.e. surgery; sec 0125, 0126, 0128, 0129, 0130), wherein the treatment information includes information regarding a disease to be treated (MRI, CT scans in sec 0125, 0126, 0128, 0129, 0130 of Malackowski are well known for spotting diseases such as cancer, tumors, heart disease, emphysema, etc, they are used by doctors to guide treatment plans and procedure, such as biopsies, surgeries, and radiation therapy; therefore it would be obvious to one having ordinary skill in the art that treatment information such as MRI, CT scans includes information regarding a disease to be treated);
retrieve from a database which associates diseases to be treated with positions or regions within a patient’s body, a position or region within a patient’s body corresponding to the disease to be treated (the position or region within a patient’s body corresponding to the disease to be treated is shown as pre-operative images of the location of the site on the patient at which the procedures are performed. These images may be based on MRI scans, radiological scans or computed tomography (CT) scans of the surgical site, sec 0118; These pre-operative images are mapped to the bone coordinate system BONE, the pose of the BONE coordinate system is known as BTRK and it is stored in a database such as a memory, sec 0119; these pre-operative images of the site are stored in the memory, retrieved and in conjunction with navigation data inputted into a boundary generator to perform surgery; sec 0125, 0126, 0128, 0129, 0130);
retrieve a model by the at least one processor which describes the robotic arm in terms of possible joint positions (sec 0062, 0063, 0064, 0066, 0067, 0089, 0123, 0129, 0130);
in Malackowski data representing position of the patient is acquired by surgical navigation system 210 monitoring the position of the patient and determines the position of the surgical instrument relative to the patient position, sec 0004, 0010, 0011, 0064; the navigation system also calculates i.e. acquire data representing the patient position boundary 0066; the tissue to be removed and the tissue that remains constitute data representing a patient position., sec 0125, 0126, 0128, 0129, 0130); and
calculate, by one or more of the processors:
the configuration that the medical robotic arm shall assume (sec 0067) from the position or region within the patient’s body corresponding to and based upon the disease to be treated (sec 0062, 0063, 0064, 0066, 0067, 0089, 0123, 0129, 0130; MRI, CT scans in Malackowski are well known for spotting regions in the body affected by diseases such as cancer, tumors, heart disease, emphysema, etc, they are used by doctors to guide treatment plans and procedure, such as biopsies, surgeries, and radiation therapy; therefore it would be obvious to one having ordinary skill in the art that treatment information such as MRI, CT scans includes information regarding a disease to be treated; the configuration of the robotic arm is computed such that the configuration of the arm does not cross the boundary of the position or region of diseases within the patient’s body; sec 0062, 0064, 0066, 0067), 
the patient position data and the model which describes the robotic arm (sec 0062, 0063, 0064, 0066, 0067, 0089, 0123, 0129, 0130) such that the configuration is a starting point from which all poses of the robotic arm required during the treatment can be reached (similar to applicant’s publication at sec 0034, Malackowski figs. 15a-c shows a starting point from which all poses of the robotic arm required during the treatment can be reached, i.e. in the figures 15a-c, a starting point from where many, many different poses of the robotic arm can be reach during treatment;  sec 0101, 0114, 0131-136), 
wherein calculating the configuration includes ensuring positions to be reached by the free end of the robotic arm include the positions or regions within the patient’s body corresponding to the disease to be treated (sec 0130, the tool path generator 234 and boundary generator 232 calculate the configuration of the medical robotic arm to ensure that  positions to be reached by the free end of the robotic arm include the positions or regions within the patient’s body corresponding to the disease to be treated, figs. 15), and further includes determining the position of the base (sec 0069, 0124; the position of the base is on an axis that extends ninety degrees from the shoulders 67, 69), wherein the base is movable (sec 0068; figs. 1-3 teach a wheel mounted frame; therefore it would be obvious to one having ordinary skill in the art that the base is movable); and
provide, by the at least one processor control signals to a controller of the robotic arm based upon the calculated configuration allowing the robotic arm to assume a pose defined by the calculated configuration (sec 0062, 0063, 0064, 0066, 0067, 0089, 0123, 0129, 0130).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Piron as taught by Malackowski for the purpose of generating and storing pre-operative images of the location of the site on the patient at which the procedures are performed, wherein the stored pre-operative images are preserved in a memory, retrieved, and reused with a navigation system to generate data that provides a relatively precise indication of the surgical instrument relative to the location of the patient against which the instrument is applied (Malackowski, sec 0004, 0005, 0119, 0125).

Claim 31, 33 are rejected under 35 U.S.C. 103 as being unpatentable over Piron et al (US 20150351860) in view of Malackowski et al (US 20150374446) as applied to claim 16 and further in view of Oleynik (Us 20150161331).
Regarding claim 31, Piron and Malackowski disclose the method of claim 16, but did not particularly recite the International Classification of Diseases (ICD.  However Oleynik teaches of a method wherein a classification of diseases to be treated is identified according to the International Classification of Diseases (ICD) [Patient Disease Templates showing patient medical records are stored in databases that are globally available to hospitals, clinics, etc, sec 0069; the Patient Disease Templates show entries of parameters related to disease, prognosis, and treatment of a patient's medical condition(s) or disease according to the International Classification of Diseases (ICD), sec 0050; figs. 24I, 25A, 25L, 26A, 26L, 27A] and where each entry of a database is assigned a position or region of a patient’s body (the Patient Disease Templates showing patient medical records are stored as templates in the databases.  figs. 24I, 25A, 25L, 26A, 26L, 27A each shows where entry in the database is assigned a position or region of a patient’s body e.g. thorax region in fig. 24I, Trachea region in 25L, chest region in 26A, heart region in 26L, abdominal region in fig. 27A; sec 0157, sec 0158, sec 0163, etc).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Piron and Malackowski as taught by Oleynik for the purpose of sharing medical information globally and for the purpose of having a common standard of classifying diseases using ICD codes for proper and effective implementation of medical records for medical treatment and diagnosis.
Regarding claim 33, Oleynik teaches of the method of claim 31 wherein the database includes the classification of diseases [the Patient Disease Templates show entries of parameters related to disease, prognosis, and treatment of a patient's medical condition(s) or disease according to the International Classification of Diseases (ICD), sec 0050; figs. 24I, 25A, 25L, 26A, 26L, 27A] which are assigned a position or region of the patient’s body (the Patient Disease Templates showing patient medical records are stored as templates in the databases.  figs. 24I, 25A, 25L, 26A, 26L, 27A each shows where entry in the database is assigned a position or region of a patient’s body e.g. thorax region in fig. 24I, Trachea region in 25L, chest region in 26A, heart region in 26L, abdominal region in fig. 27A; sec 0157, sec 0158, sec 0163, etc).

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Piron et al (US 20150351860) in view of Malackowski et al (US 20150374446) as applied to claim 16 and further in view of  Crawford (US 20170071685)
Regarding claim 32, Piron as modified by Malackowski teach the method of claim 16 wherein the base has a drive system (Malackowski figs. 1-3 shows a base 52 having a drive system e.g. wheels; sec 0068, 0069).
If applicant is arguing that the wheels in Malackowski is not a base that has a system, then the prior art, Crawford teaches of a computer implemented method for determining a configuration of a medical robotic arm, wherein the configuration comprises a pose of the robotic arm and a position of a base of the robotic arm (sec 0024, 0029), wherein the base has a drive system (fig. 1; sec 0029).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Piron and Malackowski as taught by Crawford for the purpose of easily and effectively moving a medical robot from a storage area to medical procedure room (Crawford, sec 0025).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kilroy (US20150025549) disclose a computer implemented method for determining a configuration of a medical robotic arm.


Response to Arguments
Applicant's arguments filed 6/22/2020 have been fully considered but they are not persuasive.  
Applicant argues that the prior art, Piron does not calculate configurations to be assumed.  The examiner disagrees because applicant already admits that Piron discloses a pre-operative plan which includes “displaying one or more trajectory paths”.  The trajectory paths are calculated in sec 0048 and indicate the calculated configurations the arm will assume while moving to its target e.g. when the arm holding a tool such as a needle is inserted into the brain during brain surgery.  Piron at sec 0048, 0125, 0126, 0127 teach calculating, confirming, and testing the trajectory, wherein the arm holding he tool will assume configurations of the trajectory while moving on the trajectory to a target surgical site.  If applicant insists that Piron  does not “calculate configurations to be assumed” the examiner introduces Malakowski who teaches of  a configuration that a medical robotic arm shall assume (sec 0067) from a position or region within a patient’s body corresponding to and based upon a disease to be treated (sec 0062, 0063, 0064, 0066, 0067, 0089, 0123, 0129, 0130).
The examiner did not indicate that Piron discloses the clamed database, so it is not understood why applicant is still repeating it here.  Rather Malakowski teaches of the claimed retrieving from a database, which associates diseases to be treated with positions or regions within a patient’s body, a position or region within a patients body corresponding to the disease to be treated.  That is:
at sec 0118 Malakowski teaches of the position or region within a patient’s body corresponding to the disease to be treated.  The position or region is shown in pre-operative images showing the location, position, or region corresponding to the disease to be treated i.e. the site of the disease on the patient to be treated i.e. where the medical procedures are performed. These images may be based on MRI scans, radiological scans or computed tomography (CT) scans of the surgical site;
then at, sec 0119 Malakowski teaches that the pre-operative images are mapped to the bone coordinate system BONE, the pose of the BONE coordinate system is known as BTRK and it is stored in a database such as a memory.  Furthermore, Malakowski teaches that the pre-op images of the location are mapped and fixed to the bone coordinate which is are stored in a memory, thus the memory is a database that associates diseases to be treated with positions or regions within a patient’s body;
furthermore, in sec 0125, 0126, 0128, 0129, 0130 Malakowski teaches these pre-operative images which have been mapped to the bone coordinate are stored in the memory and then retrieved in conjunction with navigation data and inputted into a boundary generator to perform surgery.  Furthermore, Malakowski teaches that these pre-op images that are stored in a database are input into a boundary generator implying that the pre-op images mapped and to the bone coordinate system are retrieved from the database and fed into the boundary generator; 
furthermore, in sec 0128 Malakowski teaches of retrieving data that precisely describes an implant that is to be actually fitted into a patient from a memory stick i.e. database; the term, 
furthermore, in sec (sec 0125, 0126, 0128, 0129, 0130) Malakowski teaches of acquiring, by one or more of the processors, patient position data representing the position of the patient to be treated.  Ofcourse, the patient position data representing the position of the patient to be treated.
	Applicant further arguments regarding {None of such claimed limitation, namely, the affirmative claim limitation cited in the Office action particularly recites retrieving from a database which associates diseases to be treated with positions or regions within a patient’s body, a position or region within a patient’s body corresponding to the disease to be treated, and then “acquiring, by one or more of the processors, patient position data representing the position of the patient to be treated” resulting from such retrieved data from the database. Hence, the “positions or regions within a patient’s body” which rare retrieved enables “calculating ... the configuration that the medical robotic arm shall assume from the position or region within the patient’s body corresponding to and based upon the disease to be treated in the treatment information data”. Such is not present in either Prion or Malackowski.}.
	The examiner disagrees because the limitation, “and then acquiring, ……resulting from such retrieved data from the database….,” is not claimed.  Furthermore the limitation, {Hence, the “positions or regions within a patient’s body” which rare retrieved enables “calculating ... the configuration that the medical robotic arm shall assume from the position or region within the patient’s body corresponding to and based upon the disease to be treated in the treatment information data”} is not claimed.  Applicant appears to confuse the claimed, “….diseases to positions or regions within a patient’s body” and the limitation, “…..patient position data representing the position of the patient….”.  These are different limitations.
As such Malakowski teaches of the claimed database.
Piron and Malackowski each teach the claimed acquiring patient position data representing the position of the patient to be treated.
Applicant’s further arguments that the prior art singly or combined do not disclose {Further, neither Piron or Malackowski disclose aspects of “determining a configuration of a medical robotic arm, wherein the configuration comprises a pose of the robotic arm and a position of a base of the robotic arm} is erroneous.  Applicant (sec 0002) indicates that the configuration of the arm is the pose of the arm, and that the base of the arm is any point where the arm can be placed or attached at a particular position.  Piron sec 0052 disclose an arm 219 having six degrees of freedom, wherein the base pf the arm is attached to a point.  Piron sec 0048 also determines the configuration of an arm 202 by a tracking system.  Contrary to applicant’s arguments, Piron constrains the arm to a particular configuration according to the path inorder for the arm to be moved to the site.   Also Malakowski determines the configuration of the arm a configuration of a medical robotic arm (manipulator 50; sec 0056, 0060, 0062, 0114; figs. 2, 3, 12), wherein the configuration comprises a pose of the robotic arm and a position of a base (MNPL; fig. 12, sec 0069, 0114).  
Applicant’s further argument that Malackowski or Piron calculate a tool path and not an initial configuration has no nexus because the limitation “initial configuration” is not claimed.  The base as already described by applicant is where the arm is located.  Both prior art have each been shown to disclose the claimed base.  The arms in both prior art with its many degrees of freedom can assume any configuration from which all poses of the arm can be achieved such as MNPL; fig. 12, sec 0069, 0114) is movable in view of the wheels, contrary to applicant’s remarks.

It is believed that the prior art read on all claims.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONNIE MANCHO whose telephone number is (571)272-6984.  The examiner can normally be reached on Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571 270 3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 
/RONNIE M MANCHO/            Primary Examiner, Art Unit 3666